DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom layer 30 being thinner than the adhesive layer 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, 12, 19-20 are objected to because of the following informalities:  
Claim 1 (line 5), claim 12 (line 6), claim 20 (line 6) recite the limitation “the determined characteristic of the sheet”. This limitation in claim 1 (line 5), claim 12 (line 6), and claim 20 (line 6) should read “the characteristic of the sheet” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 4), claim 12 (line 5), and claim 20 (line 3), respectively. 
Claim 1 (lines 7 and 8), claim 11 (line 2), claim 12 (lines 8 and 10), claim 20 (lines 8 and 9) recite the limitation “the determined cut type”. This limitation should read “the cut type” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 5), claim 12 (line 6), and claim 20 (line 6). 
Claim 11 (line 2) and claim 19 (line 2) recite the limitation “a cut type”. It is understood that the applicant is referring to a new cut type that is different from “a cut type” recited previously in claim 1 (line 5) and claim 12 (line 6), respectively. However, this limitation in claim 11 (line 2) and claim 19 (line 2) should be rewritten to properly distinct from the limitation that has been recited in claim 1 (line 5) and claim 12 (line 6), respectively.
Claim 12 recites the limitation “the received sheet” in line 2. This limitation should read “the sheet” instead of “the received sheet” to properly refer to the corresponding limitation that has been recited previously in claim 12 (line 2). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected because the preamble recites “A non-transitory computer-readable storage medium encoded with instructions which, when executed on a processor, perform a method of”; therefore, it is not clear whether the applicant wanted to claim method or apparatus. For purpose of examination, by best understood, claim 20 will be interpreted as a method claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hales (U.S. Pub. No. 2013/0184845 A1).
Regarding claim 1, Hales discloses a method (“method for providing a retail location with on-demand and near real-time access to digital templates for electronic device accessories includes creating a digital template defining an accessory configured for use with a particular electronic device”, Par.0015) comprising: 
receiving a sheet into a cutting device (a feed system 547 is used to feed stock material 550 into electronic production machine 510 (electronic production machine 510 is a cutting machine); therefore, the cutting machine 510 receiving stock material 510, as shown in fig.5 and indicated by Par.0104) [Par.0104 cited: “The feed system 547 may be designed to convey stock material 550 through or to a portion of the electronic production machine 510”]
the cutting device (machine 510, fig.5) configured to provide different cut types (cutting device can provide different cut types for different materials and thicknesses, as shown in fig.16 below and indicated by Par.0013 & Par.0108) [Par.0013 cited: “a cutting tool may include a programmable cutter that may be electronically controlled to cut various shapes or other designs”; Par.0108 cited: “the same cutting machine 510 may cut or embellish transparent and/or colored protective film materials and may also cut or embellish other materials such as paper, cardstock, fondant, foam, or other products”], and

    PNG
    media_image1.png
    652
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    511
    media_image2.png
    Greyscale

the sheet (stock material 550, fig.5) comprising an adhesive layer and at least one other layer (stock material 550 comprising an adhesive layer and polymeric material layer, as indicated by Par.0014) [Par.0014 cited: “stock material 550 may also include one or more layers attached to the polymeric material. Such layers optionally include an adhesive layer and/or a backing layer”]; 
determining a characteristic of the sheet received into the cutting device (characteristic of material received into machine 510 such as thickness and composition can be determined, as shown in fig.16 above); 
determining, based on the determined characteristic of the sheet, a cut type from among the different cut types (a specific cut type will be determined based on the determined characteristic of material, as shown in fig.16 above; and as shown in fig.7 below, step 732 is “produce accessory based on selected template”; thus, a cut type among different cut types will be determined to produce accessory based on characteristic of material (i.e., thickness and composition of material)); 

    PNG
    media_image3.png
    856
    580
    media_image3.png
    Greyscale

cutting the sheet according to the determined cut type to form a screen protector (machine 510 is configured to cut the sheet to form a screen protector; as shown in annotated fig.22 below, and indicated by Par.0176); and 

    PNG
    media_image4.png
    658
    994
    media_image4.png
    Greyscale

determining a charge for the cutting of the sheet based on the determined cut type (the charge of cutting of the sheet based on the determined cut type is determined, as shown in annotated fig.23 below).

    PNG
    media_image5.png
    707
    774
    media_image5.png
    Greyscale


Regarding claim 2, Hales discloses the method as set forth above, Hales also discloses: 
wherein the characteristic of the sheet is at least one of a type, a thickness, a hardness, or a composition of the sheet (characteristic of stock material 550 is thickness and composition, as shown in fig.16; or as cited and explained in the rejection of claim 1 above).

Regarding claim 4, Hales discloses the method as set forth above, Hales further discloses:
wherein the cutting of the sheet is performed mechanically (cutting of material is performed mechanically by cutting dies, as indicated by Par.0009 & Par.0012) [Par.0009 cited: “The cutting dies may be used many times to produce large quantities of accessories specific to the size, shape, and configuration of the cutting die used during production”].

Regarding claim 5, Hales discloses the method as set forth above, Hales further discloses:
wherein the cutting of the sheet is not performed by a laser (cutting of material is performed mechanically by cutting dies, not performed by laser; as indicated by Par.0009 & Par.0012).

Regarding claim 10, Hales discloses the method as set forth above, Hales also discloses:
wherein the cutting device (machine 510, fig.5) provides at least two types of cuts (machine 510 provides at least two types of cuts depends on a variety of templates, as well as different materials; as shown in figs.13-16 below and indicated by Par.0009) [Par.0009 cited: “One or more different styles of accessories may be associated with a particular electronic device, depending on the type of accessory desired. Further, even accessories of the same general type (e.g., thin films for use in protecting or decorating an electronic device) may be have different types, and a cutting die may need to be produced for that specific type of accessory.”], and 
the type of cut used for the cutting of the sheet is based on the thickness of the sheet or an attribute of a composition of the sheet (after template and/or material/thickness are chosen, a specific cut type will be provide to produce a specified accessory; therefore, cut type is based on the thickness of the sheet and also an attribute of a composition of the stock material, as shown in fig.7 or fig.16; or as cited and explained in details in the rejection of claim 1 above).

    PNG
    media_image6.png
    883
    904
    media_image6.png
    Greyscale


Regarding claim 11, Hales discloses the method as set forth above, Hales also discloses:
wherein the cutting device prevents users from altering the cutting device to perform a cut type that is different than the determined cut type [it is noted that this limitation is being interpreted as Applicant indicated in Application Specification Par.0049 on pages 13-14: “the cutting plotter may be prevented from performing a cut where, for example, the user is attempting to perform a less expensive cut on a thicker (e.g., more expensive) sheet. By preventing the cutting plotter from performing a cut that is inconsistent with the sheet fed into the cutting machine, an accurate billing of the cutting of the sheet may be determined (e.g., automatically determined)”] (in this case, cutting machine disclosed by prior art Hales does not allow user to change the type of cut because the type of cut will be automatic determined after the template is chosen, and thus, the cutting device prevents users from altering the cutting device to perform a cut type that is different than the determined cut type; additionally, the price is charged based on chosen template and user cannot change the price of producing accessory, as shown in fig.23).

Regarding claim 12, Hales discloses a system (electronic production machine, figs.1-27) comprising: 
a cutting device (electronic production machine 510 is a cutting machine, fig.5, Par.0104) configured to receive a sheet (stock material 550 is receiving into cutting machine 510 by feed system 547, fig.5 and Par.0019) and to provide different cut types (machine 510 can provide different cut types with different materials and thicknesses, as shown in fig.16 and indicated by Par.0013 & Par.0108; or as cited and explained in the rejection for claim 1) [Par.0013 cited: “a cutting tool may include a programmable cutter that may be electronically controlled to cut various shapes or other designs”; Par.0108 cited: “the same cutting machine 510 may cut or embellish transparent and/or colored protective film materials and may also cut or embellish other materials such as paper, cardstock, fondant, foam, or other products”], wherein 
the received sheet (stock material 550, fig.5) comprises an adhesive layer and at least one other layer (stock material 550 comprising an adhesive layer and polymeric material layer, as indicated by Par.0014) [Par.0014 cited: “stock material 550 may also include one or more layers attached to the polymeric material. Such layers optionally include an adhesive layer and/or a backing layer”]; 
one or more processors (processors 414, fig.4) [it is noted that fig.4 is usable in connection with cutting machine 510 in fig.5, as indicated by Par.0026] configured to: 
determine a characteristic of the sheet received into the cutting device (the composition and thickness of stock material as shown in fig.16 can be determined by processors 414 because as shown in fig.4, the processors 414 includes memory 420 and mass storage 422, and the template printing application 446 is stored in mass storage 422; once the template of accessory is chosen, the processors 414 will determine thickness and composition of stock material in order to produce the chosen template, as described in details in Par.0094-0090); 
determine, based on the determined characteristic of the sheet, a cut type from among the different cut types (a specific cut type will be determined based on the determined characteristic of material, as shown in fig.16 above; additionally, as shown in fig.7 below, step 732 is “produce accessory based on selected template”; thus, a cut type among different cut types will be determined to produce accessory based on characteristic of material (i.e., thickness and composition of material)); 
instruct the cutting device (machine 510, fig.5) to cut the sheet (stock material 550, fig.5) according to the determined cut type to form a screen protector (machine 510 is configured to cut the sheet to form a screen protector; as shown in annotated fig.22 in the rejection of claim 1 above, and indicated by Par.0176); and 
determine a charge for the cutting of the sheet based on the determined cut type (the charge of cutting of the sheet based on the determined cut type is determined, as shown in annotated fig.23 in the rejection of claim 1).

    PNG
    media_image7.png
    584
    774
    media_image7.png
    Greyscale


Regarding claim 13, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein at least one of the one or more processors (processors 414, fig.4) forms part of the cutting device [as indicated by Par.0026, processors 414 in fig.4 is usable in connection with machine 510 in fig.5; thus, machine 510 includes processors 414; therefore, processors 414 forms part of cutting machine 510]. 

Regarding claim 14, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein at least one of the one or more processors (processors 414, fig.4) forms part of a remote processing device (computing device having processors 414, as described in details in Par.0094-0095) [it is noted that the electronic production machine 510 may be remote from a computing device (Par.0079), and the computing device includes processors 414 (Par.0094-0095); therefore, processors 414 can form part of remote processing device, detailed description can be found in Par.0094-0095] [Par:0079 cited: “the electronic production machine may be remote from a computing device”].

Regarding claim 15, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein the determination of the characteristic of the sheet received into the cutting device is carried out by either: [it is noted that the following limitations are in alternative form; therefore, only one of these features was given patentable weight during examination]
a user providing characteristic information to the cutting device via a user interface (characteristic information is provided by user via graphical user interface, as shown in fig.16 and indicated by Par.0037) [Par.0037 cited: “FIG. 16 is an example graphical user interface usable in the methods of FIGS. 6-8 to select an accessory to produce based on the type of material used in producing the accessory”]; 
a sensor of the cutting device sensing an indicia of the sheet that is indicative of the characteristic of the sheet; or 
a sensor of the cutting device enabling a measurement of a thickness of the sheet.

Regarding claim 16, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein the characteristic of the sheet is at least one of a type, a thickness, a hardness, or a composition of the sheet (characteristic of stock material 550 is thickness and composition, as shown in fig.16; or as cited and explained in the rejection of claim 1 above).

Regarding claim 18, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein the cutting device (machine 510, fig.5) provides at least two types of cuts (machine 510 provides at least two types of cuts depends on a variety of templates, as well as different materials; as shown in figs.13-16 and indicated by Par.0009; or as cited and explained in the rejection of claim 10) [Par.0009 cited: “One or more different styles of accessories may be associated with a particular electronic device, depending on the type of accessory desired. Further, even accessories of the same general type (e.g., thin films for use in protecting or decorating an electronic device) may be have different types, and a cutting die may need to be produced for that specific type of accessory.”], and 
the type of cut used for the cutting of the sheet is based on the thickness of the sheet or an attribute of a composition of the sheet (after template and/or material/thickness are chosen, a specific cut type will be provide to produce a specified accessory; therefore, cut type is based on the thickness of the sheet and also an attribute of a composition of the stock material, as shown in fig.7 or fig.16; or as cited and explained in the rejection of claim 10).

Regarding claim 19, Hales discloses the apparatus as set forth above, Hales also discloses:
wherein the cutting device prevents users from altering the cutting device to perform a cut type that is different than the determined cut type (as cited and explained in the rejection of claim 11) [it is noted that this limitation is being interpreted as Applicant indicated in Application Specification Par.0049 on pages 13-14: “the cutting plotter may be prevented from performing a cut where, for example, the user is attempting to perform a less expensive cut on a thicker (e.g., more expensive) sheet. By preventing the cutting plotter from performing a cut that is inconsistent with the sheet fed into the cutting machine, an accurate billing of the cutting of the sheet may be determined (e.g., automatically determined)”] (in this case, cutting machine disclosed by prior art Hales does not allow user to change the type of cut because the type of cut will be automatic determined after the template is chosen, and thus, the cutting device prevents users from altering the cutting device to perform a cut type that is different than the determined cut type; additionally, the price is charged based on chosen template and user cannot change the price of producing accessory, as shown in fig.23).

Regarding claim 20, Hales discloses a non-transitory computer-readable storage medium encoded with instructions which, when executed on a processor, perform a method of: 
determining a characteristic of a sheet received into a cutting device (characteristic of material received into machine 510 such as thickness and composition can be determined, as shown in fig.16; or as cited and explained in the rejection of claim 1), 
the cutting device (machine 510, fig.5) configured to provide different cut types (cutting device can provide different cut types with different materials and thicknesses, as shown in fig.16 below and indicated by Par.0013 & Par.0108) [Par.0013 cited: “a cutting tool may include a programmable cutter that may be electronically controlled to cut various shapes or other designs”; Par.0108 cited: “the same cutting machine 510 may cut or embellish transparent and/or colored protective film materials and may also cut or embellish other materials such as paper, cardstock, fondant, foam, or other products”], and 
the sheet (stock material 550, fig.5) comprising an adhesive layer and at least one other layer (stock material 550 comprising an adhesive layer and polymeric material layer, as indicated by Par.0014) [Par.0014 cited: “stock material 550 may also include one or more layers attached to the polymeric material. Such layers optionally include an adhesive layer and/or a backing layer”]; 
determining, based on the determined characteristic of the sheet, a cut type from among the different cut types (a specific cut type will be determined based on the determined characteristic of material, as shown in fig.16; and as shown in fig.7, step 732 is “produce accessory based on selected template”; thus, a cut type among different cut types will be determined to produce accessory based on characteristic of material (i.e., thickness and composition of material); as cited and explained in the rejection of claim 1 above); 
cutting the sheet according to the determined cut type to form a screen protector (machine 510 is configured to cut the sheet to form a screen protector; as shown in annotated fig.22 and indicated by Par.0176; or as cited and explained in the rejection of claim 1); and 
determining a charge for the cutting of the sheet based on the determined cut type (the charge of cutting of the sheet based on the determined cut type is determined, as shown in fig.23; or as cited and explained in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hales (U.S. Pub. No. 2013/0184845 A1) in view of O’Donnell (U.S. Pub. No. 2013/0045372 A1).
Regarding claim 3, Hales discloses the method as set forth above, Hales also discloses that the machine 510 is capable of cutting hard-plastic or other materials, as indicated by Par.0142; additionally, it is well known that some hard plastics are harder than acrylic; therefore, the machine 510 is capable of cutting acrylic material. However, Hales does not disclose:
wherein the adhesive layer of the sheet is formed of an acrylic material. 
O’Donnell teaches a multilayer screen protector (10, fig.1) comprising an adhesive layer (adhesive layer 40, fig.1):

    PNG
    media_image8.png
    384
    816
    media_image8.png
    Greyscale


wherein the adhesive layer of the sheet is formed of an acrylic material (adhesive layer is formed of an acrylic material as indicated by claim 11 or claim 20) [claim 20 cited: “wherein said self-wetting adhesive comprises (a) a pre-polymerized cross-linkable non-water soluble acrylic based pressure sensitive adhesive”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hales to include the teachings of adhesive formed of acrylic material, as taught by O’Donnell, because the acrylic material would help the screen protector to have an optically clear view of the device, as recognized by O’Donnell [Abstract].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hales (U.S. Pub. No. 2013/0184845 A1) in view of Kangastupa (Pub. No. WO 2018/104575 A1).
Regarding claim 6, Hales discloses the method as set forth above, but does not disclose:
wherein the characteristic of the sheet is determined by the cutting device.
Kangastupa teaches a laser cutting device (12, fig.2) comprising a sensor (sensor 17, fig.2)
wherein the characteristic of the sheet is determined by the cutting device (sensor 17 detecting properties of the workpiece being processed; and properties includes thicknesses, and/or changing and multiform cutting operations; therefore, sensor 17 can detect thicknesses of the workpiece being fed into the laser cutting device; Par.0021 and Par.0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hales to include the teachings of using sensor to detect thicknesses, as taught by Kangastupa, because by doing so, the electronic production machine as disclosed by Hales would be able to detect thickness by the machine itself without the need to connect to the processor of the remote processing device; and thus, provide appropriate cut type based on thicknesses of materials.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hales (U.S. Pub. No. 2013/0184845 A1) in view of Banaei et al. (U.S. Pub. No. 2018/0341146 A1).
Regarding claim 7, Hales discloses the method as set forth above, but does not disclose:
wherein the sheet comprises a bottom layer located above the adhesive layer, the bottom layer being thinner than the adhesive layer.
Banaei teaches an interference filter film for display applications comprising a filter layer (20, fig.3) and an adhesive layer (14, fig.3):
wherein the sheet comprises a bottom layer (filter layer 20, fig.3) located above the adhesive layer (adhesive layer 14, fig.3) [filter layer 20 is located above adhesive layer 14 as shown in annotated fig.3 below], the bottom layer being thinner than the adhesive layer (the filter layer 20 is thinner than the adhesive layer 14 as indicated by Par.0042) [Par.0042 cited: “The filter layer 20 may vary from being much thinner than typical adhesive layers 14 to comparable thickness”].

    PNG
    media_image9.png
    273
    967
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hales to include the teachings of filter layer thickness and adhesive layer thickness, as taught by Banaei, because the thicker layer of adhesive can sufficient improve the bond strength, and the thickness of adhesive layer can be vary with various thicknesses depending on how much strength is needed, as recognized by Banaei [Par.0042]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hales (U.S. Pub. No. 2013/0184845 A1) in view of Banaei et al. (U.S. Pub. No. 2018/0341146 A1) and O’Donnell (U.S. Pub. No. 2013/0045372 A1).
Regarding claim 8, Hales in view of Banaei teaches the method as set forth above, but does not teach:
wherein the bottom layer is about 3 mils thick
O’Donnell teaches a multilayer screen protector (10, fig.1) comprising a bottom layer (bottom layer 30, fig.1):
wherein the bottom layer is about 3 mils thick (bottom layer 30 has a thickness of from about 0.5 mil to 8 mils, as indicated by Par.0030; and thus, the claimed thickness is in the thickness range taught by prior art O’Donnell) [Par.0030 cited: “the bottom layer 30 has a thickness of from about 0.5 mils to 8 mils”].

    PNG
    media_image8.png
    384
    816
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of Hales in view of Banaei to include the teachings of the thickness of bottom layer of screen protector, as taught by O’Donnell, because the bottom layer having a thickness of from about 0.5 mil to 8 mils provides structural support for the top layer 20 and also be suitable rigidity for the screen protector 10; therefore, the screen protector can become a film having excellent optical clarity qualities as well as superior abrasion resistance, as recognized by O’Donnell [Par.0033]. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hales (U.S. Pub. No. 2013/0184845 A1) in view of Emil et al. (Pub. No. CZ 16990 U1).
Regarding claim 9, Hales discloses the method as set forth above, but does not disclose:
wherein the adhesive is a non-self-wetting adhesive
Emil teaches a mechanism for non-wetting gluing by using an adhesive
wherein the adhesive is a non-self-wetting adhesive (adhesive is non-self-wetting adhesive as cited in Par.0007) [Par.0007 cited: “a mechanism for non-wetting gluing, i.e. two layers of non-wetting glue. The envelope with more separable parts according to this solution is therefore provided with layers of non-wettable adhesive on the closing flap”; Claim 1 cited: “provided with layers of non-wettable adhesive (5, 6) whose mutual application can achieve a self-adhesive effect”]
Emil is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using non-self-wetting adhesive in order to attach two surfaces. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hales to include the teaching of non-self-wetting adhesive, as taught by Emil, because non-self-wetting adhesive would achieve a self-adhesive effect without performing an additional step of wetting the layer of adhesive before using it to attach one surface to the other, as recognized by Emil [Par.0005, Par.0007, & Claim 1]; and in this particular application, the modification would be very practical because the adhesive layer of the screen protector do not have to be wetted before applying it into the display screen of the device. 

Regarding claim 17, similarly, Hales discloses the apparatus as set forth above, but does not disclose:
wherein the adhesive is a non-self-wetting adhesive
Emil teaches a mechanism for non-wetting gluing by using an adhesive
wherein the adhesive is a non-self-wetting adhesive (adhesive is non-self-wetting adhesive as cited in Par.0007) [Par.0007 cited: “a mechanism for non-wetting gluing, i.e. two layers of non-wetting glue. The envelope with more separable parts according to this solution is therefore provided with layers of non-wettable adhesive on the closing flap”; Claim 1 cited: “provided with layers of non-wettable adhesive (5, 6) whose mutual application can achieve a self-adhesive effect”]
Emil is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using non-self-wetting adhesive in order to attach two surfaces. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hales to include the teaching of non-self-wetting adhesive, as taught by Emil, because non-self-wetting adhesive would achieve a self-adhesive effect without performing an additional step of wetting the layer of adhesive before using it to attach one surface to the other, as recognized by Emil [Par.0005, Par.0007, & Claim 1]; and in this particular application, the modification would be very practical because the adhesive layer of the screen protector do not have to be wetted before applying it into the display screen of the device. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Atta et al. (US 2011/0048256 A1) discloses a method for producing a screen protector for protecting a display screen of a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761